Case 4:18-cv-00804-ALM Document 52-1 Filed 10/30/19 Page 1 of 5 PageID #: 486




                 EXHIBIT C
Case 4:18-cv-00804-ALM Document 52-1 Filed 10/30/19 Page 2 of 5 PageID #: 487
Case 4:18-cv-00804-ALM Document 52-1 Filed 10/30/19 Page 3 of 5 PageID #: 488
Case 4:18-cv-00804-ALM Document 52-1 Filed 10/30/19 Page 4 of 5 PageID #: 489




                 EXHIBIT A
Signature - BNKPRDA581                                                    Page 1 of 1
   Case 4:18-cv-00804-ALM Document 52-1 Filed 10/30/19 Page 5 of 5 PageID #: 490




                    Compute Payoff

  Favorites
                      Note number            6000741
  Information         Short name        BURGERS, BUNS &                  Payoff year base   30/360
                                                                         Payoff good thru     10-15-2019
  Help                                                                    Payoff Data
                                             Payoff date                                          10-15-19
  Logoff                                     Net payoff                                        1,742,490.62
                                             Principal amount                                  1,620,284.23
                                             Interest due                                        114,411.94
                                             Late fees due                                         7,794.45
                                             Unpaid insurance                                           .00
                                             Escrow balance                                             .00
                                             Payoff interest per day                            315.055266
                                             Unapplied funds                                            .00
                                             Unpaid loan fees                                           .00
                                             Total of other rebates                                     .00




                                                                                                              Page Up


                     OK    Exit     Fee detail    Cancel       Print quote




https://uie01.ts.fiserv.com:33041/B1_Signature_90/entry                                                                 10/15/2019
